Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Gold Bag, Inc. (the “Company”) on Form 10-Q for the period ending November 30, 2010 as filed with the Securities and Exchange Commission on January 19, 2011 (the “Report”), I, Grant R. White, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: -1 The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and -2 The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Grant R. White Grant R. White Chief Executive Officer and Chief Financial Officer January 19, 2011 A signed original of this certification has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
